          Case 1:18-cv-00800-LY Document 47 Filed 09/16/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION                                2019   SEP 16   AM   10:   13


 RICHARD MEYER,                                                                        WS,L.
                                                      §
                       PLAINTIFF,                     §
                                                      §
 V.                                                   §        CAUSE NO. A-18-CV-0800-LY
                                                      §
 MARK WAID,                                           §
                       DEFENDANT.                     §
                                                      §



                                              1:,)   i0   I



       IT IS HEREBY ORDERED that Defendant Mark Waid's Defendant's Motion to Dismiss

Plaintiffs First Amended Complaint For Lack of Personal Jurisdiction filed August 7,2019 (Clerk's

Document No. 43), Plaintiff Richard Meyer's Response to Motion to Dismiss First Amended

Complaint filed August21, 2019 (Clerk's Document No .44), and Waid' s Reply in Support ofMotion

to Dismiss Plaintiffs First Amended Complaint For Lack of Personal Jurisdiction filed August 28,

2019 (Clerk's Document No. 46) are REFERRED to United States Magistrate Judge Mark Lane for

report and recommendation pursuant to 28 U.S.C.           §   636(b)(1)(B), Federal Rule of Civil Procedure

72, and Rule 1(d)   of Appendix   C   of the Local Rules of the United States District Court for the

Western District of Texas, as amended.

       SIGNED this                    day of September, 2019.




                                               UN ED STAT
